603-04, 637 P.2d 534, 536 (1981); see State v. Eighth Judicial District Ct.
                (Armstrong), 127 Nev. „ 267 P.3d 777, 780 (2011) (defining
                arbitrary and capricious exercise of discretion). Mandamus is an
                extraordinary remedy, and it is within the discretion of this court to
                determine if a petition will be considered.   See Poulos v. Eighth Judicial
                Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982); see also State ex
                rd. Dep't Transp. v. Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339
                (1983).
                            Petitioner argues that NRS 205.060(4) is unconstitutional
                because it improperly expands the crime of burglary to include crimes that
                occur after entry is completed in violation of NRS 205.070 and this court's
                jurisprudence. Relying primarily on Carr v. State, 95 Nev. 688, 601 P.2d
                422 (1979), he argues that the "use of a weapon, after completion of the
                burglary, cannot be used to enhance the crime of burglary." However,
                several years later, the Legislature amended the burglary statute to
                address the concerns raised in Carr, see 1989 Nev. Stat., ch. 568, § 1, at
                1207, and petitioner has failed to demonstrate that the statute is
                unconstitutional on this basis. Therefore, extraordinary relief is not
                warranted on this ground.
                            Petitioner also argues that the State inaccurately instructed
                the grand jurors regarding dual liability for murder and first-degree
                kidnapping. The grand jury's primary function is to determine whether
                there is probable cause to show that a crime has been committed and that
                a particular person committed it. Schuster v. Eighth Judicial District Ct.,
                123 Nev. 187, 192, 160 P.3d 873, 877 (2007). To assist the grand jury in
                that endeavor, the prosecution is required to instruct the grand jury on
                the elements of offenses alleged. NRS 172.095(2). Whether a defendant

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 may incur convictions for murder and kidnapping is unrelated to the
                 elements of those offenses or the grand jury's probable cause
                 determination and therefore any error in the dual liability instruction does
                 not affect the probable cause determination. Accordingly, extraordinary
                 relief is not warranted on this basis.
                             Petitioner next argues that the State failed to produce
                 sufficient evidence at the grand jury to establish probable cause for the
                 charged offenses. Our review of a pretrial probable cause determination
                 through an original writ petition is disfavored, see Kussman v. District
                 Court, 96 Nev. 544, 545-46, 612 P.2d 679, 680 (1980), and petitioner has
                 not demonstrated that his challenge to the probable cause determination
                 fits the exceptions we have made for purely legal issues, see Ostman v.
                 Eighth Judicial Dist. Court, 107 Nev. 563, 565, 816 P.2d 458, 459-60
                 (1991); State v. Babayan, 106 Nev. 155, 174,787 P.2d 805, 819-20 (1990).
                             Having considered petitioner's arguments and concluded that
                 he has not demonstrated that the district court manifestly abused its
                 discretion by denying his pretrial habeas petition, we
                             ORDER the petition DENIED.




                                                                          9



                                                     Pickering


                                                                                    J.
                                                     ParraguIrre


                                                                                    J.
                                                     Saitta

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    e
                cc: Hon. Douglas Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  4
(0) 1947A e